RECOMMENDED FOR FULL-TEXT PUBLICATION
                             Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                      File Name: 17a0139p.06

                   UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT



 JAE LEE,                                                ┐
                                 Petitioner-Appellant,   │
                                                         │
                                                          >    No. 14-5369
        v.                                               │
                                                         │
                                                         │
 UNITED STATES OF AMERICA,                               │
                                Respondent-Appellee.     │
                                                         ┘

                      On Remand from the United States Supreme Court.
       Nos. 2:09-cr-20011-1; 2:10-cv-02698—John Thomas Fowlkes, Jr., District Judge.

                                Decided and Filed: July 7, 2017

              Before: NORRIS, BATCHELDER, and SUTTON, Circuit Judges.
                                _________________

                                            ORDER
                                     _________________

       ALICE M. BATCHELDER, Circuit Judge. In light of the Supreme Court’s decision in
Lee v. United States, No. 16-327, 2017 WL 2694701 (U.S. June 23, 2017), we hereby VACATE
the judgment of the district court and REMAND for further proceedings consistent with the
opinion of the Supreme Court.